Appellant was convicted in the District Court of McLennan County of the offense of burglary, and his punishment fixed at two years in the penitentiary.
Appellant has four bills of exception in the record, which will be noticed. His first bill of exceptions is to the refusal of the court to give a special charge instructing the jury that in order for one to be convicted of theft, the property taken must have had some market value, etc. Said charge was correctly refused. Appellant was not on trial for theft, and on the trial of one accused of burglary it is not necessary to show the value of the property taken from the alleged burglarized premises. Hays v. State, 36 Tex.Crim. Rep.; Mosley v. State, 43 Tex. Crim. 559; Johnson v. State, 48 Tex.Crim. Rep.; Lynne v. State, 53 Tex.Crim. Rep.. *Page 198 
One seeking to show the good character of his client by proof of reputation, must ask as to the general reputation in the community of residence, and a question directed merely to reputation, and omitting the general character thereof, would be objectionable. Branch's Ann. P.C., p. 115 and collated authorities.
An exception to the charge of the court stated as follows: "Defendant excepts to the charge of the court as to domestic servant in that it fails to charge that the employment must be for outside work exclusively," is too general to call for review. Vernon's P.C., Sec. 57, p. 521. No special charge presenting what appellant considered a correct definition of the term "domestic servant," was presented. Pretermitting a discussion at length of the facts relevant to a burglary by a domestic servant, we are of opinion that the entry into the house in question was shown to have been effected by actual breaking. Art. 1319, Vernon's P.C.
The remarks of State's counsel complained of in bill of exceptions No. 4, appear from the qualification of said bill by the trial court, to have been made in reply to the argument of appellant's counsel. No special charge was asked instructing the jury not to consider such remarks. No error appears in said bill.
Many matters are complained of in appellant's brief, which we cannot consider because not brought before us in any of those ways provided by statute for the presentation of matters believed to be erroneous. Complaints made in motions for new trial of charges given by the lower court, and of evidence admitted upon the trial, cannot be considered by us except such charges be properly excepted to when given, and proper exceptions be taken and preserved by bill of exceptions shown in the record to the introduction or rejection of evidence.
Finding no reversible error in the record, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         March 1, 1922.